DETAILED ACTION
This is a first office action in response to application no. 16/844,975 filed on April 9, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (US Patent no. 10,324,463).


Regarding claim 1, Konrardy discloses a vehicle (See Abstract), comprising: a motor (See col. 65, lines 25-40); a drive train and chassis (See col. 21, lines 60-67 and col. 22, lines 1-10); a battery (See col. 52, lines 25-51); a seat assembly comprising a seat in which people can sit (See col. 31, lines 66-67 and col. 32, lines 1-8); at least one processor (col. 22, lines 11-22); a camera accessible to the at least one processor (See col. 58, lines 65-67 and col. 59, lines 1-11); and storage accessible to the at least one processor and comprising instructions executable by the at least one processor (See col. 12, lines 6-33) to: receive input from the camera (See col. 32, lines 47-56); based on the input from the camera, profile a person; and based on the profiling of the person, adjust at least one mechanism within the vehicle (See col. 49, lines 46-67 and col. 50, lines 1-2).

As per claim 12, Konrardy discloses a method, comprising: receiving, at a vehicle (See Abstract), data pertaining to at least one characteristic of a person; and based on the data, adjusting at least one mechanism within the vehicle (See col. 49, lines 46-67 and col. 50, lines 1-2).

As per claim 19, Konrardy discloses one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor (See col. 73, lines 22-35) to: receive, at a vehicle, data pertaining to at least one characteristic of a person; and based on the data, adjust at least one mechanism within the vehicle (See col. 48, lines 8-19; col. 49, lines 46-67 and col. 50, lines 1-2).

As per claim 2, Konrardy further discloses a vehicle wherein the person is profiled without accessing data regarding the person that   is already stored in a user profile to receipt of the input from the camera (See Konrardy col. 48, lines 8-15).

As per claims 3, Konrardy further discloses the vehicle wherein the person is profiled based on height as determined based on the input from the camera (See Konrardy col. 60, lines 42-53).

As per claim 4, Konrardy further discloses the vehicle wherein the at least one mechanism comprises the seat assembly, and wherein the seat assembly is adjusted to a configuration correlated to the height of the person (See Konrardy col. 60, lines 42-53).

As per claim 5, Konrardy further discloses the vehicle wherein the at least one mechanism comprises a steering wheel assembly, and wherein the steering wheel assembly is adjusted to a configuration correlated to the height of the person (See Konrardy col. 10, lines 60-67 and col. 11, lines 1-13).

As per claim 6, Konrardy further discloses the vehicle wherein the at least one mechanism comprises a mirror assembly, and wherein the mirror assembly is adjusted to a configuration correlated to the height of the person (See Konrardy col. 49, lines 59-67 and col. 50, lines 1-3).

As per claim 7, Konrardy further discloses the vehicle wherein the person, using the input from the camera, is profiled based on one or more of age, weight and sex (See Konrardy col. 58, lines 43-50).

As per claim 8, Konrardy further discloses the vehicle wherein the instructions are executable to: store facial recognition data pertaining to the person that is generated based on input from the camera and also store data pertaining to a configuration of the at least one mechanism (See Konrardy col. 58, lines 32-50).

As per claim 9, Konrardy further discloses the vehicle wherein the configuration of the at least one mechanism comprises one or more of: the adjustment to the at least one mechanism performed by the vehicle based on the input from the camera, another adjustment to the at least one mechanism performed by the vehicle based on user input (See Konrardy col. 43, lines 20-46).

As per claim 11, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Konrardy further discloses the vehicle wherein the instructions are executable to: based on the input from the camera, profile the person to identify the person by face; and based on the identification of the person by face, adjust at least one mechanism within the vehicle according to a preset for the at least one mechanism that is associated with the person and that is configured prior to receipt of the input from the camera (See Konrardy col. 60, lines 25-41, col. 48, lines 40-56).

As per claims 13 and 20, Konrardy further discloses the method wherein the data is received from a biometric sensor on the vehicle, wherein the data is used to identify a preconfigured profile for the person, wherein the preconfigured profile indicates an adjustment to make to the at least one mechanism, and wherein the adjustment is made to the at least one mechanism based on the preconfigured profile (See Konrardy col. 60, lines 42-53).

As per claim 14, Konrardy further discloses the method wherein the biometric sensor comprises a fingerprint sensor (See Konrardy col. 8, lines 21-27).

As per claim 15, Konrardy further discloses the method wherein the biometric sensor comprises a camera (See Konrardy col. 19, lines 47-57; col. 59, lines 53-67 and col. 60, lines 1-7 and lines 18-23).


As per claim 16, Konrardy further discloses the method wherein the data is first data, and wherein the method comprises: receiving, at the vehicle, user input to make a first adjustment to the at least one mechanism (See col. 43, lines 40-46); and based on the user input, uploading second data to a cloud profile for the person, the second data indicating the first adjustment to the at least one mechanism (See Konrardy col. 15, lines 27-42, col. 11, lines 63-67 and col. 12, lines 1-5).

As per claim 17, Konrardy further discloses the method wherein the data is received from a camera on the vehicle (See Konrardy col. 52-61), wherein the data is used by the vehicle to determine a height of the person, and wherein the height of the person is used to adjust the at least one mechanism (See col. 60, lines 24-41).

As per claim 18, Konrardy further discloses the method wherein the data is first data, and wherein the person's height is determined by the vehicle without the vehicle accessing second data regarding the person that is already stored in a user profile associated with the person and that was established prior to receipt of the first data (See Konrardy col. 60, lines 26-41).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US Patent no. 10,324,463) in view of Wan et al. (US Patent Application Publication no. 2014/0172990).

Regarding claim 10, most of the limitations of this claim have been noted in the above rejection of claim 8.
	It is noted that Konrardy is silent about wherein the vehicle is a first vehicle, wherein the facial recognition data and the data pertaining to the configuration of the at least one mechanism are stored at a remotely-located server, and wherein the facial recognition data and the data pertaining to the configuration of the at least one mechanism are accessible at the remotely-located server by a second vehicle different from the first vehicle for application of the data pertaining to the configuration of the at least one mechanism by the second vehicle based on the second vehicle recognizing the person.
However, Wan teaches wherein the vehicle is a first vehicle, wherein the facial recognition data and the data pertaining to the configuration of the at least one mechanism are stored at a remotely-located server, and wherein the facial recognition data and the data pertaining to the configuration of the at least one mechanism are accessible at the remotely-located server by a second vehicle different from the first vehicle for application of the data pertaining to the configuration of the at least one mechanism by the second vehicle based on the second vehicle recognizing the person (See Wan [0044]-[0045]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Konrardy to incorporate Wan’s teachings wherein the vehicle is a first vehicle, wherein the facial recognition data and the data pertaining to the configuration of the at least one mechanism are stored at a remotely-located server, and wherein the facial recognition data and the data pertaining to the configuration of the at least one mechanism are accessible at the remotely-located server by a second vehicle different from the first vehicle for application of the data pertaining to the configuration of the at least one mechanism by the second vehicle based on the second vehicle recognizing the person.  The motivation for performing such a modification in Konrardy is to be able to access user profile from multiple vehicles that the user may have should he decide to use/change or purchase another vehicle.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Goldman-Shehar et al. (US Patent Application Publication no. 2018/0173230) teaches contextual assessment vehicle system.
Thomson et al. (US Patent Application Publication no. 2018/0365772) teaches system and method for adverse vehicle event determination.
Telpaz et al. (US Patent Application Publication no. 2017/0330044) teaches thermal monitoring in autonomous driving vehicles.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424